                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


SHOMAS T. WINSTON,

                  Petitioner,
                                                  Case No. 18-cv-1938-pp
      v.

RANDALL R. HEPP,

                  Respondent.


 ORDER GRANTING RESPONDENT’S MOTION TO DISMISS (DKT. NO. 18),
 DENYING PETITIONER’S MOTION TO TAKE JUDICIAL NOTICE (DKT. NO.
25), DISMISSING CASE AS UNTIMELY UNDER 28 U.S.C. §2244(d)(1)(A) AND
         DECLINING TO ISSUE CERTIFICATE OF APPEALABILITY


      On December 7, 2018, the petitioner, who represents himself, filed a

petition for writ of habeas corpus under 28 U.S.C. §2254 challenging his 2004

conviction in Milwaukee County Circuit Court for first-degree intentional

homicide and armed robbery. Dkt. No. 1 at 1. After the court had screened the

petition, the respondent filed a motion to dismiss, arguing that the petition was

not timely filed. Dkt. No. 18. The petitioner argues that he has newly

discovered evidence showing his actual innocence, which he asserts allows the

court to consider the merits of his claims. Dkt. No. 21. Because the habeas

petition was not timely filed and because the petitioner he has not met the

demanding standard for a gateway claim of actual innocence, the court will

dismiss the petition.




                                       1
I.    Background

      A.    State Case

      This court recounted the petitioner’s history of state court filings in its

September 25, 2019 order denying his motions for an evidentiary hearing, for

discovery, to appoint counsel and for release pending relief. Dkt. No. 24. As

stated in that order,

      [o]n July 23, 2004, a jury found the petitioner guilty of first-degree
      intentional homicide and armed robbery. State v. Winston,
      Milwaukee County Circuit Court, Case No. 03CF00686 (available at:
      https://wcca.wicourts.gov). The Milwaukee County Circuit Court
      judge sentenced the petitioner to life in prison on September 7,
      2004. Id. The clerk entered judgment the next day. Id.

      With the assistance of appointed counsel, petitioner raised
      ineffective assistance of counsel claims, challenged the sufficiency
      of the [evidence] and objected to the sentence in a postconviction
      motion and a direct appeal. State v. Winston, Wisconsin Court of
      Appeals, Case No. 2005AP000923 (available electronically at:
      https://wscca.wicourts.gov).      The    circuit    court    denied
      postconviction relief. Id. On June 27, 2006, the Wisconsin Court of
      Appeals affirmed the judgment and order denying relief. Id. The
      petitioner did not file a petition for review with the Wisconsin
      Supreme Court. Dkt. No. 1 at 2-3.

      In February of 2008, the petitioner filed a petition for writ of habeas
      corpus in the Wisconsin Court of Appeals. Dkt. No. 1 at 3. The court
      denied the petition ex parte on March 5, 2008. Id. The Wisconsin
      Supreme Court denied review on August 18, 2008. State v. Winston,
      Wisconsin Court of Appeals, Case No. 2008AP000332 (available
      electronically at https://wscca.wicourts.gov).

      On January 27, 2009, the petitioner filed a motion for new trial
      under Wis. Stat. §974.06, challenging the effectiveness of his post-
      conviction counsel. Dkt. No. 2-1 at 7. The trial court denied the
      motion on March 23, 2009, and the Wisconsin Court of Appeals later
      affirmed that order. Id. at 12, 13. The Wisconsin Supreme Court
      denied review on September 27, 2011. State v. Winston, Wisconsin
      Court of Appeals, Case No. 2009AP000887 (available electronically
      at https://wscca.wicourts.gov).

                                         2
      The petitioner filed a second motion for new trial on September 7,
      2012. Dkt. No. 1 at 4. After the circuit court denied his motion, he
      appealed but later moved to voluntarily dismiss the appeal on
      December 20, 2013. State v. Winston, Milwaukee County Circuit
      Court, Case No. 03CF006686 (available electronically at
      https://wcca.wicourts.gov). The state court docket shows that the
      petitioner voluntarily dismissed his appeal so the Wisconsin
      Innocence Project could file a DNA motion. Id. (1-31-2014 docket
      entry). The state court record reflects that the defendant and the
      government entered a stipulation for DNA testing at the defendant’s
      expense on March 24, 2014. Id.

      On November 23, 2016, the petitioner filed a third motion for new
      trial. Dkt. No. 2-1 at 1. The trial court denied the motion on
      November 30, 2016, and the Wisconsin Court of Appeals summarily
      affirmed the decision on May 31, 2018. Id. at 2-3. The petitioner’s
      motion argued that his discovery of an old police report of an armed
      robbery and murder committed by someone named “Wallstreet”
      outside a check cashing store two years prior to the petitioner’s
      offense date constituted newly discovered evidence warranting a new
      trial. The Wisconsin Court of Appeals rejected the motion as
      meritless and as procedurally barred. Dkt. No. 2-1 at 4-5. The
      Wisconsin Supreme Court denied his petition for review on
      November 13, 2018.

      The petitioner filed this petition on December 7, 2018, alleging
      actual innocence, denial of his constitutional right to a fair and
      impartial jury, and denial of his constitutional right to effective
      assistance of counsel. Dkt. No. 1 at 5-9.

Dkt. No. 24 at 2-4.

      B.    Federal habeas petition

      The federal habeas petition raises three grounds for relief. First, the

petitioner argues that he is actually innocent of the crimes of conviction, “in

light of newly discovered evidence.” Dkt. No. 1 at 5. He alleges that a person

named “Wallstreet” actually committed the crime and that “[e]ight years later

his identity was discovered through the Wisconsin Innocence Project revealing

a criminal history.” Id. The second ground for relief asserts that the state court

                                        3
denied him a fair and impartial jury. Id. at 6. He explains that one juror, Jerry

Gray, was the petitioner’s former high school teacher but remained silent when

the venire was asked if anyone knew the petitioner. Id. Relatedly, the third

ground charges that the petitioner’s trial counsel provided ineffective

assistance when he did not question Gray about the relationship, even though

the petitioner informed counsel that Gray was his former teacher. Id. at 8.

      C.     Respondent’s Motion to Dismiss (Dkt. No. 18)

      The respondent argues that the court must dismiss the petition because

the petitioner filed it more than four years too late. Dkt. No. 19 at 5. The

respondent contends that the statute of limitations period began on the date on

which the petitioner’s conviction became final, which was thirty days after the

June 27, 2006 Wisconsin Court of Appeals decision—July 27, 2006. Id. at 6.

He argues that the one-year time period expired on July 27, 2007 and that the

petitioner did not file this federal habeas petition until December 7, 2018—

almost eleven and a half years later. Id. at 7. The respondent recognizes that

the petitioner’s state court filings would qualify for the statutory tolling

provision of §2244(d)(2), but calculates that even tolling the time during which

all the state filings were pending, the petitioner filed the petition over four years

and seven months after the one-year period elapsed. Id. at 8. The respondent

asks the court not to equitably toll the limitations period, arguing that the

petitioner has not identified extraordinary circumstances and has not

explained the lengthy gaps between filings. Id. at 10.




                                          4
      The respondent also contends that the court should not allow the

petitioner’s claim for actual innocence to serve as a “gateway” to excuse his

untimeliness. Id. at 11. The respondent asserts that the petitioner’s actual

innocence claim is “baseless” because “he offers no reliable new evidence to

prove his innocence.” Id. at 12. The respondent says that the petitioner’s

evidence about Wallstreet is not “new;” “[i]t was considered and rejected by the

Wisconsin Court of Appeals on direct review in 2006 in the context of [the

petitioner’s] challenge to the sufficiency of the evidence to convict him.” Id. at

13. He further argues that the “new” evidence is not probative of the

petitioner’s innocence because as the Wisconsin Court of Appeals explained,

      ‘Multiple eyewitnesses testified that Winston committed the crime.
      The fact that a person named Wallstreet may have also committed
      an armed robbery outside a check-cashing store two years before
      Winston committed this crime has no bearing on Winston’s
      culpability here.’

Id. at 13-14 (quoting dkt. no. 19-6 at 3).

      Alternatively, the respondent maintains that the petitioner procedurally

defaulted grounds two and three because he failed to raise those claims in the

Wisconsin Supreme Court. Id. at 15. The respondent observes that the

petitioner did not petition for review in the Wisconsin Supreme Court after the

Wisconsin Court of Appeals denied his challenge to the seating of juror Gray

and his counsel’s failure to question Gray. Id. at 17.

      The petitioner does not contest the respondent’s calculations regarding

the limitations period or the respondent’s assertion that the petition is

untimely. Dkt. No. 21. Instead, the petitioner argues that the proof of his

                                         5
actual innocence allows the court to excuse both the petition’s untimeliness

and any procedural default. Id. at 2. He explains that in 2012, he discovered

evidence regarding “Wallstreet’s” actual identity and past criminal history. Id.

at 3. This evidence is “new”, he says, because he did not discover it until eight

years after his trial and six years after his direct appeal. Id. at 3 (citing dkt. no.

2-1 at 30).

      The petitioner argues that this discovery is “very important” because the

petitioner had argued at his trial that someone else committed the crime. Id.

The petitioner criticizes the respondent’s assertion that “multiple eyewitnesses”

testified against him; he says that, at trial, one of his co-defendants (James

Green) actually testified that “Wallstreet” committed the crime. Id. at 4. The

petitioner says that a different co-defendant, Jerry Lee, testified that he was

afraid of “Wallstreet” because “Wallstreet” would harm his family if he gave

Wallstreet up to authorities. Id. The petitioner asserts that Jerry Lee testified

that the petitioner committed this crime in exchange for a favorable plea deal.

Id. The petitioner observes that at the time of the trial, he did not know

“Wallstreet’s” identity or his past criminal history. Id. The new evidence, he

says, shows that “Wallstreet” had an armed robbery and gun possession charge

and ties to a gang known for armed robberies. Id. at 4-5.

      The petitioner also attacks the remaining evidence the state presented at

his trial. The petitioner argues that the other eyewitness at the scene, Ruby

Adams, testified that she saw “a black male with a dark skin complexion

robbing the victim.” Id. at 5 (citing dkt. no. 2-1 at 57-58). The petitioner states

                                          6
that he does not have a dark skin complexion, but that “Wallstreet” was

described in a police report as being a black male with a dark skin complexion.

Id. (citing dkt. no. 2-1 at 31-32). Moreover, the petitioner says that the jury

never heard Ruby Adams’s testimony about the photo array she viewed on

November 17, 2003, where she could not identify the petitioner despite his

inclusion in the array. Id. at 6-7 (citing dkt. no. 2-1 at 59). The petitioner

observes that at trial, the state called James Green’s sister, who testified that

Green told her of the petitioner’s involvement in the crime, using the

petitioner’s nickname, “Web.” Id. at 6. The petitioner notes that two additional

people overheard this conversation—Andre Harris and Jerome Whitehead—

both of whom claimed that James Green discussed the crime but did not

mention the nickname, “Web.” Id. Finally, the petitioner says that the jury

never heard that he denied involvement in the crime for almost eighty minutes

“while being tired” before confessing to the lead detective, or of the

interrogating detective’s “very different versions of [the petitioner’s]

interrogation surrounding his alleged statement.” Id. at 7.

      The petitioner says that “the Schlup v. Delo, 513 US 298 (1995) actual

innocence gateway does not require that the evidence be newly discovered.” Id.

at 8. He says he needs only to show that the evidence is reliable and that it was

not presented at trial. Id. (citing Gomez v. Jaimet, 350 F.3d 673, 679 (7th Cir.

2003); Gladney v. Pollard, 799 F.3d 889, 898-899 (7th Cir. 2015)). The

petitioner says that evidence about Wallstreet’s identity and past criminal

history, along with other evidence never presented to the jury, establishes a

                                          7
probability that no reasonable jury would have found the petitioner guilty

beyond a reasonable doubt. Id. at 9. The petitioner asserts that the respondent

does not want the court to consider his claims on their merits, because they

would earn him relief. Id. at 12.

II.   Analysis

      A.    Statute of Limitations under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) sets

a one-year limitations period for petitioners seeking federal habeas relief. 28

U.S.C. §2244(d)(1). The one-year period begins to run from the latest of the

following four events:

            (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time for seeking
      such review;

            (B) the date on which the impediment to filing an application
      created by State action in violation of the Constitution or law of the
      United States is removed, if the applicant was prevented from filing
      by such State action;

              (C) the date on which the constitutional right asserted was
      initially recognized by the Supreme Court, if the right has been
      recognized by the Supreme Court and made retroactively applicable
      to cases on collateral review; or

            (D) the date on which the factual predicate of the claim or
      claims presented could have been discovered through the exercise
      of due diligence.

28 U.S.C. §2244(d)(1)(A)-(D). The petitioner does not say which of these four

provisions is the one that governs when his limitations clock began. He has not

claimed that some state action prevented him from timely filing his habeas

petition or that he is asserting a right newly recognized by the Supreme Court.

                                        8
      He does claim that he has newly discovered evidence—“Wallstreet’s” true

identity. But he does not argue that the limitations period began to run on the

date that he could have learned of this information through the exercise of due

diligence. Even if the petitioner had made that argument, it would not be

successful. The petitioner says that he found out “Wallstreet’s” true identity in

2012, but he did not file his petition until 2018—six years later.

      Further, the evidence of Wallstreet’s true identity relates only to the

petitioner’s first ground for relief—“actual innocence”—which is not a

constitutional claim. As the Seventh Circuit recently has explained,

      [t]he Supreme Court has flagged the possibility that actual
      innocence might be enough to justify collateral relief in a capital case
      on the theory that the execution of one who is actually innocent
      violates the Eighth Amendment. [Herrera v. Collins, 506 U.S. 390,]
      at 405, 113 S.Ct. 853. Apart from that potential exception, however,
      the Court’s ‘habeas jurisprudence makes clear that a claim of ‘actual
      innocence’ is not itself a constitutional claim, but instead a gateway
      through which a habeas petitioner must pass to have his otherwise
      barred constitutional claim considered on the merits.

Perrone v. United States, 889 F.3d 898, 903 (7th Cir. 2018) (quoting Herrera,

506 U.S. at 404); see also Lund v. United States, 913 F.3d 665, 668 (7th Cir.

2019) (re-affirming actual innocence as “only a gateway” and that “[f]raming the

exception as a gateway presupposes that a petitioner will have underlying

claims separate from the claim that he is actually innocent.”). Because the

petitioner’s claim for actual innocence is not a free-standing claim for relief, his

delayed discovery of Wallstreet’s identity would not trigger a later start of the

limitations period under §2244(d)(1)(D). To avail himself of that later start date,

the petitioner would need to show that he had newly discovered evidence of the

                                         9
factual predicate for grounds two and three of his petition—those concerning

juror Gray. But as to those claims, the petitioner has alleged that he knew

juror Gray was his former teacher at the time of his trial and informed his

counsel of as much during the trial. See Dkt. No. 1 at 8. The petitioner cannot

claim that he recently discovered the factual predicate for grounds two and

three, which means he cannot avail himself of the later start date for the

limitations period provided for by 28 U.S.C. §2244(d)(1)(D).

      That leaves 28 U.S.C. §2244(d)(1)(A), which provides that the one-year

period begins to run from the date the petitioner’s conviction became final by

the conclusion of direct review or the expiration of the time for seeking such

review. The Wisconsin Court of Appeals denied the petitioner’s direct appeal on

June 27, 2006. Dkt. No. 19-2. The petitioner did not file a petition for review

with the Wisconsin Supreme Court; his time for doing so expired thirty days

after the Court of Appeals’ decision. See Wis. Stat. §808.10(1). His one-year

clock for filing a federal habeas petition began the day that time expired.

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (“with respect to a state prisoner

who does not seek review in a State’s highest court, the judgment becomes

“final” under §2244(d)(1)(A) when the time for seeking such review expires[.]”).

The petitioner’s time for filing his federal habeas petition expired one year later,

on July 27, 2007. The petitioner did not file this habeas petition until

December of 2018—almost eleven and a half years after the clock ran out.

      AEDPA’s one-year time limitation can be “tolled,” or paused, in certain

circumstances; under 28 U.S.C. §2244(d)(2), “[t]he time during which a

                                        10
properly filed application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.” The court has reviewed

the history of the petitioner’s state court filings. He didn’t make any of those

filings prior to July 27, 2007—the date on which his one-year limitations

period expired. Those motions did not toll the one-year limitations period

because the clock already had run. See Graham v. Borgen, 483 F.3d 475, 482-

83 (7th Cir. 2007) (post-conviction motion filed after one-year deadline “had no

tolling effect whatsoever on the AEDPA statute of limitation.”). Even if the court

were to exclude all the time during which the petitioner had a state court

action “pending” for purposes of statutory tolling, the petition would still be

roughly four-and-a-half years past due.1


1 The clock ran for about eighteen months between July 27, 2006 and
February 13, 2008—when he filed for a writ of habeas corpus in state court.
Had the time not expired, the clock would have tolled until the Wisconsin
Supreme Court denied review on August 20, 2008. Had the time not expired,
five months would have run between August 20, 2008 and January 27, 2009,
when the petitioner filed a Wis. Stat. §974.06 motion. The clock would have
tolled until the Wisconsin Supreme Court denied review on September 24,
2011. Had the time not expired, eleven months would have run until the
petitioner filed a second motion for new trial on September 7, 2012. The clock
would have tolled from September 7, 2012 until the petitioner voluntarily
dismissed his appeal in exchange for a stipulation on DNA testing on March
24, 2014. Had the time not expired, the clock would have run for about thirty-
one months until the petitioner filed his third motion for new trial on November
23, 2016. The clock would have tolled until December 4, 2018 and the
petitioner filed his petition three days later. Even if the limitations period had
not expired on July 27, 2007, there would have been some sixty-five months
(18 + 5 + 11 + 31), or approximately five-and-a-half years, during which no
state motions were pending, that would have expired prior to the date the
petitioner filed here in federal court. That’s four-and-a-half years more than the
statute allows.

                                        11
      The petitioner’s only recourse is for the court to excuse his untimely

filing. It may do so in one of two ways: by invoking the doctrine of equitable

tolling, or by finding that the petitioner has demonstrated his actual innocence.

      B.    Equitable Tolling

      A court may invoke the doctrine of equitable tolling if the petitioner

shows “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.”

Holland v. Florida, 560 U.S. 631, 649 (2010). “Equitable tolling is an

extraordinary remedy and so ‘is rarely granted.’” Obriecht v. Foster, 727 F.3d

744, 748 (7th Cir. 2013) (quoting Simms v. Acevedo, 595 F.3d 774, 781 (7th

Cir. 2010)). “A petitioner bears the burden of establishing both elements of the

Holland test; failure to show either element will disqualify him from eligibility

for tolling.” Mayberry v. Dittman, 904 F.3d 525, 529-30 (7th Cir. 2018) (citing

Menominee Indian Tribe of Wisconsin v. United States, —U.S.—, 136 S. Ct.

750, 755-56 (2016)).“The realm of equitable tolling is a highly fact-dependent

area in which courts are expected to employ flexible standards on a case-by-

case basis.” Socha v. Boughton, 763 F.3d 674, 683 (7th Cir. 2014) (internal

quotations omitted). The remedy is “rare” and “‘reserved for extraordinary

circumstances far beyond the litigant’s control that prevented timely filing.’” Id.

(quoting Nolan v. United States, 358 F.3d 480, 484 (7th Cir. 2004)). A district

court must “evaluate the circumstances holistically, considering ‘the entire

hand that the petitioner was dealt’ rather than taking each fact in isolation.”




                                        12
Gray v. Zatecky, 865 F.3d 909, 912 (7th Cir. 2017) (quoting Socha, 763 F.3d at

686)).

         The petitioner has not asked the court to apply the doctrine of equitable

tolling, and none of his pleadings describe any extraordinary circumstances

beyond his control that prevented him from timely filing the petition. The

petitioner’s numerous state court filings show that he knows how to file

pleadings in court. While the many state court filings indicate that the

petitioner persistently litigated his case, he has not explained why there were

significant gaps between his various efforts to attack the state conviction and

sentence. He has not explained why he waited eleven and a half years before

filing in federal court. The court will not apply the doctrine of equitable tolling.

         C.    Actual Innocence

         The petitioner argues that he has evidence that he is innocent, and that

this should excuse the untimely filing and any procedural default. “Actual

innocence is an equitable exception that renders the time limit set forth in

section 2244(d)(1) inapplicable.” Arnold v. Dittman, 901 F.3d 830, 836 (7th Cir.

2018) (citing McQuiggin v. Perkins, 569 U.S. 383, 386 (2013)). It “is merely a

gateway through which a court can consider a petitioner’s otherwise barred

claims on their merits.” Lund, 913 F.3d at 668 (citing Herrera, 506 U.S. at 404-

05). “[T]enable actual-innocence gateway pleas are rare.” McQuiggin, 569 U.S.

at 386.

         A claim of actual innocence must be both credible and founded on
         new evidence. Schlup, 513 U.S. at 324, 115 S. Ct. at 865. To be
         credible, the claim must have the support of “reliable evidence—
         whether it be exculpatory scientific evidence, trustworthy
                                         13
        eyewitness accounts, or critical physical evidence.” Ibid. That
        evidence must also be new in the sense that it was not before the
        trier of fact. Ibid.; Gladney, 799 F.3d at 898. The petitioner’s burden
        is to show that, in light of this new evidence it is more likely than
        not that no reasonable juror would have found him guilty beyond a
        reasonable doubt.

Id. at 836-37. The gateway is narrow; a petitioner must present “‘evidence of

innocence so strong that a court cannot have confidence in the outcome of the

trial unless the court is also satisfied that the trial was free of nonharmless

constitutional error.’” Gladney, 799 F.3d at 896 (quoting Schlup, 513 U.S. at

316.)

        In support of his claim for actual innocence, the petitioner submitted (1)

a memorandum recounting a November 2012 interview with James Green, dkt.

no. 2-1 at 23-24; (2) a copy of a June 11, 2012 open records request made by

the Wisconsin Innocence Project seeking documents related to a 2001 felony

case for Damien U. Sanders, dkt. no. 2-1 at 27; (3) the Milwaukee Police

Department’s July 25, 2012 response to the open records request, id. at 28-29;

(4) a Milwaukee Police Department incident report from 2001 naming Damien

Sanders as a suspect in an armed robbery, id. at 30-38; (5) an August 31, 2012

affidavit from a “Geometry L. Milton” stating that while he was incarcerated at

Green Bay Correctional institution, James Green said police made him “lie on”

the petitioner, id. at 39; (6) a November 21, 2012 affidavit from a “Maurice D.

Stokes” stating that while in the Milwaukee County Jail, James Green told him

the police made him lie about the petitioner’s involvement in this crime, id. at

41; (7) a November 17, 2003 police report recounting an interview with Jerry

Lee’s sister, LaTosha Gray, id. at 42-43; (8) a November 16, 2003 police report
                                          14
recounting a custodial interrogation of James Green, id. at 44-47; (9) a

November 15, 2003 police report recounting an interview with James Green’s

sister, Taquita Hodges, id. at 49-52; (10) a November 15, 2003 police report

recounting an interview with Andrae A. Harris, id. at 53; (11) a November 15,

2003 police report recounting an interview with Jerome Whitehead, id. at 53-

56; (12) a November 15, 2003 incident report recounting an interview with

eyewitness Ruby Adams, id. at 57-58; (13) a police report recounting that on

November 17, 2003, police showed Ruby Adams a photo array that contained

the petitioner’s photo, but that Adams could not identify anybody in the array,

id. at 59; (14) an affidavit from a Ms. Rose Marie Winston stating that she

attempted to retrieve school records for the petitioner and received criticism

from petitioner’s appellate counsel, id. at 60-61; and (15) correspondence with

the Milwaukee Public Schools showing that the petitioner attempted to verify

that Mr. Jerry Gray taught the petitioner during the 2001-02 school year, id. at

62-67.

      None of this evidence is the sort of reliable evidence strong enough to

undermine the court’s confidence in the outcome of the trial. The petitioner has

not submitted affidavits from Jerry Lee or James Green—the petitioner’s co-

defendants—officially recanting their trial testimony. The petitioner instead

submits James Green’s interview with the Wisconsin Innocence Project, in

which he told law students that “Wallstreet”—not the petitioner—actually

committed the robbery. Dkt. No. 2-1 at 23. But these statements were made in

an informal interview; they do not carry the same weight and reliability as

                                       15
statements made under penalty of perjury. While the petitioner submits

affidavits from other prisoners claiming that James Green admitted to lying

about the petitioner, these are second-hand accounts similarly lacking in

indicia of reliability.

       The petitioner’s “new” evidence about the identity of Wallstreet does not

bolster the petitioner’s argument that “Wallstreet” committed this crime. The

petitioner’s evidence of “Wallstreet’s” identity is the Wisconsin Innocence

Project memorandum from November of 2012. Dkt. No. 2-1 at 23. From the

memorandum, it appears that James Green identified Damien Sanders as

“Wallstreet.” Id. The April 2001 police report identified “Damien Sanders” as an

identified suspect in an armed robbery committed near the scene of the 2003

crime. Dkt. No. 2-1 at 30 (2001 robbery occurred at the 3700 block of Vliet St.

in Milwaukee; 2003 crime occurred at 3400 block of Vliet St. in Milwaukee).

The other police documents show that Damien Sanders may have had an

affiliation with the Young Guns gang. Id. at 29.

       But this “evidence” discovered in 2012 does not exonerate the petitioner;

it does not place the petitioner somewhere else at the time of the crime; it does

not explain surveillance footage showing the petitioner at the scene. There is no

DNA evidence linking Damien Sanders to this crime. There is no eyewitness

testimony placing Damien Sanders at the scene of this crime. There is no

admission from Sanders that he committed the crime. The evidence does not

explain why the petitioner confessed to the crime. The court concedes that if

Green had testified differently at trial, and if the petitioner had known of

                                        16
Wallstreet’s identity, and if the defendant’s lawyer could have brought in

evidence of Wallstreet’s history (which is questionable, given the rules of

evidence), it may have given the jury something to think about. But the

evidence the petitioner has presented is not the “smoking gun” evidence the

petitioner believes it to be. It is not the “exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence” necessary to

pursue a gateway claim of actual innocence. Schlup, 513 U.S. at 324. The

evidence does not meet the demanding standard of showing that no reasonable

juror would have found the petitioner guilty beyond a reasonable doubt.

       The court will deny the petition as untimely.

III.   Motion to Take Judicial Notice (Dkt. No. 25)

       On February 28, 2020, the petitioner filed a motion asking the court to

take “judicial notice pursuant to Fed. R. Evid. 201(a).” Dkt. No. 25. He asserted

that certain facts were “not subject to reasonable dispute because they can be

accurately and readily determined from sources whose accuracy cannot be

reasonably questioned.” Id. at 1. He asks the court to take “judicial notice” of

case law that describes the actual innocence standard, id. at 1-2; that Green

and Green’s sister discussed the crime in the presence of two witnesses but

that the petitioner’s nickname never came up as the person responsible for the

homicide, id. at 2; that the two witnesses didn’t testify at trial and that the jury

never knew that the petitioner’s nickname hadn’t come up in the discussion

between Green and his sister, id.; that Ruby Harris told police she might be

able to identify the person who committed the crime if she could see him again,

                                         17
id.; that two days after the crime, Ruby Harris viewed a photo array containing

the petitioner but didn’t pick anyone out, id. at 2-3; that the jury wasn’t made

aware that Harris didn’t pick anyone from the array, id. at 3; that the petitioner

pointed out all this information in his habeas brief, id.; that at the beginning of

his trial, the members of the venire were asked if anyone knew the petitioner,

and no one raised a hand, id. at 3-4; that the Wisconsin Court of Appeals

conceded that one of the petitioner’s jurors was his former high school teacher,

id. at 4; that the trial court never questioned Gray about his relationship with

the petitioner, id.; that the petitioner was seventeen when he was arrested, id.;

that he was seventeen when he went to trial, id.; that another federal judge had

issued a decision regarding an undisclosed history between a juror and a

defendant, id. at 4-5; that the petitioner identified the issue with juror Gray in

his petition before the other judge issued his decision, id. at 5; and that the

Court of Appeals issued a decision contrary to well established federal law in

refusing to give him an evidentiary hearing on the Gray issue, id.

      “A court may take judicial notice of an adjudicative fact that is both ‘not

subject to reasonable dispute’ and either 1) ‘generally known within the

territorial jurisdiction of the trial court’ or 2) ‘capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be

questioned.’” General Elec. Capital Corp. v. Lease Resolution Corp, 128 F.3d

1074, 1081 (7th Cir. 1997) (quoting Fed. R. Evid. 201(b)). “Judicial notice” is an

evidentiary shortcut. It allows a court to take note of facts about which no one

could disagree—the fact that the Governor of Wisconsin is Tony Evers, the fact

                                         18
that Madison is the capitol of Wisconsin, the fact that the sun rises in the east

and sets in the west—so that parties and courts don’t waste time trying to

prove things that are indisputable.

      The petitioner asks the court to take judicial notice of certain judicial

decisions. The court agrees that those decisions exist, but that doesn’t mean

that the court interprets those decisions like the petitioner does, or that they

provide him with any relief. The petitioner also asks the court to take judicial

notice of facts that are not known within the general territorial jurisdiction of

this court, and that—contrary to the petitioner’s assertions—are not capable of

ready and accurate determination by resort to sources whose accuracy cannot

be questioned. The court cannot look in a dictionary or an almanac or an

encyclopedia to confirm the facts the petitioner has listed. The petitioner is

asking the court to take judicial notice of arguments and inferences. That is not

what judicial notice is for. And even if the court did take judicial notice of all

these facts, it would not change the reality that the petitioner waited too long to

file for federal habeas relief.

      The court will deny this motion.

IV.   Certificate of Appealability

      Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

                                         19
whether (or for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability, because reasonable jurists could not debate that the petition was

untimely under 28 U.S.C. §2244 or that the petitioner has not presented

evidence demonstrating his actual innocence.

IV.   Conclusion

      The court GRANTS the respondent’s motion to dismiss. Dkt. No. 18.

      The court DENIES the petitioner’s motion to take judicial notice. Dkt. No.

25.

      The court ORDERS this case is DISMISSED as untimely under 28 U.S.C.

§2244(d)(1)(A).

      The court DECLINES TO ISSUE a certificate of appealability.

      Dated in Milwaukee, Wisconsin this 30th day of March, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        20
